



Exhibit 10.1
AMENDED AND RESTATED SEVERANCE AGREEMENT
THIS AMENDED AND RESTATED SEVERANCE AGREEMENT (“Agreement”) is effective as of
October 23, 2019 (the “Effective Date”) and is made by and between United
Natural Foods, Inc., a Delaware corporation (the “Company”), and _______________
(“Employee”).
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, including without limitation the Employee’s willingness to
continue his or her employment with the Company and the other obligations of the
parties hereunder, the parties hereby agree as follows:
1.      Defined Terms. The following terms shall have the following definitions:
(a) the term “Affiliate” shall mean any corporation which is a subsidiary of the
Company within the definition of “subsidiary corporation” under Section 424(f)
of the Internal Revenue Code of 1986, as amended (the “Code”).
(b) the term "Cause" shall mean the termination of the Employee’s employment
with the Company or any Affiliate due to (i) conviction of Employee under
applicable law of (A) any felony or (B) any misdemeanor involving moral
turpitude, (ii) unauthorized acts intended to result in Employee's personal
enrichment at the material expense of the Company or its reputation, or (iii)
any violation of Employee's duties or responsibilities to the Company which
constitutes willful misconduct or dereliction of duty, or (iv) material breach
of Sections 5(a) and (b) of this Agreement; provided however, that in the case
of circumstances described in this definition, the nature of the circumstances
shall be set forth with reasonable particularity in a written notice to the
Employee approved by a majority of the membership of the Board of Directors of
the Company, and the Employee shall have twenty (20) business days following
delivery of such written notice to cure such alleged breach, provided that such
breach is, in the reasonable discretion of the Board of Directors of the
Company, susceptible to a cure and provided further that delivery of such
written notice shall have been approved by a majority of the members of the
Board of Directors of the Company.
(c) the term “Disability” shall have the meaning set forth in the then current
Company-sponsored disability plan applicable to the Employee (the “Benefit
Plan”), and no Disability shall be deemed to occur under the Benefit Plan until
the Employee meets all applicable requirements to receive benefits under the
long term disability provisions of such Benefit Plan; provided, however, in the
event that the Benefit Plan does not provide long term disability insurance
benefits then the Employee’s employment hereunder cannot be terminated for
Disability and any termination of the Employee during such a period shall
constitute a termination by the Company without Cause.
(d) the term “Good Reason” shall mean, without the Employee’s express written
consent, the occurrence of any one or more of the following: (i) the assignment
of Employee to duties materially adversely inconsistent with the Employee’s
duties as of the date hereof, and failure to rescind such assignment within
thirty (30) days of receipt of notice from the Employee; (ii) a material
reduction in the Employee’s title, executive authority or reporting status;
(iii) the Company’s requirement that the


1

--------------------------------------------------------------------------------





Employee relocate more than fifty (50) miles from Employee’s then current place
of employment; (iv) a reduction by the Company in the Employee’s base salary, or
the failure of the Company to pay or cause to be paid any compensation or
benefits hereunder when due or under the terms of any plan established by the
Company, and failure to restore such base salary or make such payments within
five (5) days of receipt of notice from the Employee; (v) failure to include the
Employee in any new employee benefit plans proposed by the Company or a material
reduction in the Employee’s level of participation in any benefit plans of the
Company; provided that a Company-wide reduction or elimination of such plans
shall not give rise to a “Good Reason” termination; or (vi) the failure of the
Company to obtain a satisfactory agreement from any successor to the Company
with respect to the ownership of substantially all the stock or assets of the
Company to assume and agree to perform this Agreement; provided that, in each
case, (A) within sixty (60) days of the initial occurrence of the specified
event the Employee has given the Company written notice giving the Company at
least thirty (30) days to cure the Good Reason, (B) the Company has not cured
the Good Reason within the (30) thirty day period and (C) the Employee resigns
within ninety (90) days from the initial occurrence of the event giving rise to
the Good Reason.
2.     Severance Benefit. If the Employee’s employment is terminated by the
Company without Cause or the Employee resigns for Good Reason, then, subject to
any limitation imposed under applicable law and subject to the conditions set
forth in Section 6 below, and in addition to the payment of any unpaid base
salary and accrued and unpaid vacation as of the date of such termination or
resignation, the Company shall continue Employee's base salary in effect as of
the date of such termination or resignation for a period of one (1) year,
subject to applicable withholding and deductions. In addition, the Company shall
pay to the Employee, subject to applicable withholding and deductions, any
Earned Incentive Compensation (as hereinafter defined), when such Earned
Incentive Compensation would otherwise be payable, if the Employee’s employment
was not terminated. “Earned Incentive Compensation” consists of: (a) to the
extent not previously paid, the incentive compensation that the Employee would
otherwise receive based on the Company’s actual performance for the most recent
fiscal year ended before the Employee’s termination date and (b) the Pro-Rated
Portion (as hereinafter defined) of any incentive compensation that the Employee
would otherwise receive, if employed by the Company, based on the Company’s
actual performance for the fiscal year during which the Employee’s employment is
terminated. The “Pro-Rated Portion” shall be the portion represented by the
number of days in such fiscal year prior to the Employee’s termination date,
compared to the total number of days in such fiscal year. If the Employee’s
employment is terminated by the Company without Cause or the Employee resigns
for Good Reason, the Company shall also pay the Employee, on or after the
expiration of the Severance Delay Period (as defined in Section 6 below), a lump
sum amount equal to $35,000 (the “COBRA Amount”) that the Employee may use to
procure group health plan coverage for the Employee and his or her eligible
dependents or otherwise. If the Employee desires to elect continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), it shall be the sole responsibility of the Employee (and/or other
family members who are qualified beneficiaries, as described in the COBRA
election notice, and who desire COBRA continuation coverage) to timely elect
COBRA continuation coverage and timely make all applicable premium payments
therefore. The Employee acknowledges that the COBRA Amount is taxable to the
Employee and that the payment of the COBRA Amount shall only be made to the
extent that the payment of the COBRA Amount would not result in any excise taxes
on the Company for failure to comply with the nondiscrimination requirements of
the Patient Protection and Affordable Care Act of 2010, as amended, and/or the
Health Care and


2

--------------------------------------------------------------------------------





Education Reconciliation Act of 2010, as amended (to the extent applicable)
(collectively, such laws, the “PPACA”). Should the Company be unable to pay the
COBRA Amount without triggering an excise tax under the PPACA, the Company and
the Employee shall use reasonable efforts to provide a benefit to the Employee
which represents the economic equivalent of the COBRA Amount and which does not
result in an excise tax on the Company under the PPACA, which benefit shall be
paid in a lump sum.
3.      No Other Obligations. In the event of termination for Cause, death or
Disability, or resignation for other than Good Reason, the Company shall be
under no obligation to make any payments to Employee under this Agreement other
than to provide payment of any unpaid base salary and accrued and unpaid
vacation as of the date of such termination or resignation; provided, however,
that with respect to a termination for Cause, the Company may withhold any
compensation due to Employee as a partial offset against any damages suffered by
the Company as a result of Employee's actions. In addition, regardless of the
reason for termination of employment, the Employee agrees, upon demand by the
Company, to return promptly to the Company any compensation or other benefits
paid, or targeted to be paid, to the Employee under the circumstances set forth
in Section 7 below.
4.      Other Benefits. The availability, if any, of any other benefits shall be
governed by the terms and conditions of the plans and/or agreements under which
such benefits are granted. The benefits granted under this Agreement are in
addition to, and not in limitation of, any other benefits granted to Employee
under any policy, plan and/or agreement; provided, however if severance is
available under any agreement providing payments for severance to the Employee
in connection with a change in control of the company, the terms of the change
in control agreement shall control.
5.      Restrictive Covenants. Employee covenants with the Company as follows
(as used in this Section 5, "Company" shall include the Company and its
subsidiaries and Affiliates):
(a) Employee shall not disclose or reveal to any unauthorized person or
knowingly use for Employee’s own benefit, any trade secret or other confidential
information relating to the Company, or to any of the businesses operated by it,
including, without limitation, any customer lists, customer needs, price and
performance information, processes, specifications, hardware, software, devices,
supply sources and characteristics, business opportunities, potential business
interests, marketing, promotional pricing and financing techniques, or other
information relating to the business of the Company, and Employee confirms that
such information constitutes the exclusive property of the Company. Such
restrictions shall not apply to information which is (i) generally available in
the industry or (ii) disclosed through no fault of Employee or (iii) required to
be disclosed pursuant to applicable law or regulation or the order of a
governmental or regulatory body (provided that the Company is given reasonable
notice of any such required disclosure). Employee agrees that Employee will
return to the Company upon request, but in any event upon termination of
employment, any physical embodiment of any confidential information and/or any
summaries containing any confidential information, in whole in part, in any
media. For the avoidance of doubt, nothing in this Agreement prohibits Employee
from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of applicable law or regulation. Employee does not need the prior
authorization of the Company to make any such


3

--------------------------------------------------------------------------------





reports or disclosures, and Employee is not required to notify the Company that
Employee has made such reports or disclosure.
Employee acknowledges and agrees that the Company has provided Employee with
written notice below that the Defend Trade Secrets Act, 18 U.S.C. § 1833(b),
provides an immunity for the disclosure of a trade secret to report suspected
violations of law and/or in an anti-retaliation lawsuit, as follows:
(1)IMMUNITY. - An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that -
(A) is made -
(i) in confidence to a Federal, State or local government official, either
directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.
(2) USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT.-An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual-
(A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.
(b) Except with the prior written consent of the Company’s Board of Directors,
during the term of employment, and for a period of one year following
termination of such employment for any reason or payment of any compensation,
whichever occurs last (the “Restricted Period”), Employee shall not engage,
directly or indirectly (which includes, without limitation, owning, managing,
operating, controlling, being employed by, giving financial assistance to,
participating in or being connected in any material way with any person or
entity), anywhere in the United States in any activities with any company which
is a direct competitor of the Company and any other company that conducts any
business for which the Employee is uniquely qualified to serve as a member of
senior management as a result of his service to the Company, which for purposes
of this Agreement shall mean the following companies: KeHe Distributors, LLC,
DPI Specialty Foods, Lipari Foods, C&S Wholesale Grocers, Inc., Sysco
Corporation, Performance Food Group Company, US Foods Holding Corp., SpartanNash
Company, Associated Grocers, Inc., Associated Wholesale Grocers, Inc., URM
Stores, Inc. and Bozzuto’s Inc. (or any subsidiary or Affiliated entity of the
foregoing companies) with respect to (i) the Company’s activities on the date
hereof and/or (ii) any activities which the Company becomes involved in during
the Employee’s term of employment; provided, however, that Employee’s ownership
as a passive investor of less than five percent (5%) of the issued and
outstanding stock of a publicly held corporation so engaged, shall not by itself
be deemed to constitute such competition. Further, during the Restricted Period,
Employee shall


4

--------------------------------------------------------------------------------





not solicit or otherwise act to induce any of the Company’s vendors, customers
or employees to take action that might be disadvantageous to the Company or
otherwise disturb such party’s relationship with the Company.
(c) Employee hereby acknowledges that Employee will treat as for the Company’s
sole benefit, and fully and promptly disclose and assign to the Company without
additional compensation, all ideas, information, discoveries, inventions and
improvements which are based upon or related to any confidential information
protected under Section 5(a) herein, and which are made, conceived or reduced to
practice by Employee during Employee’s period of employment by the Company and
within one year after termination thereof. The provisions of this subsection (c)
shall apply whether such ideas, discoveries, inventions, improvements or
knowledge are conceived, made or gained by Employee alone or with others,
whether during or after usual working hours, either on or off the job, directly
or indirectly related to the Company’s business interests (including potential
business interests), and whether or not within the realm of Employee’s duties.
(d) Employee shall, upon request of the Company, but at no expense to Employee,
at any time during or after employment by the Company, sign all instruments and
documents and cooperate in such other acts reasonably required to protect rights
to the ideas, discoveries, inventions, improvements and knowledge referred to
above, including applying for, obtaining and enforcing patents and copyrights
thereon in any and all countries.
(e)    During the Restricted Period, upon reasonable request of the Company, the
Employee shall cooperate in any internal or external investigation, litigation
or any dispute relating to any matter in which he or she was involved during his
or her employment with the Company; provided, however, that the Employee shall
not be obligated to spend time and/or travel in connection with such cooperation
to the extent that it would unreasonably interfere with the Employee’s other
commitments and obligations. The Company shall reimburse the Employee for all
expenses the Employee reasonably incurs in so cooperating.
(f)    Before accepting employment with any other person, organization or entity
while employed by the Company and during the Restricted Period, the Employee
will inform such person, organization or entity of the restrictions contained in
this Section 5. The Employee further consents to notification by the Company to
Employee’s subsequent employer or other third party of Employee’s obligations
under this Agreement.
(g) The Employee recognizes that the possible restrictions on the Employee’s
activities which may occur as a result of the Employee’s performance of the
Employee’s obligations under Sections 5(a) and (b) of this Agreement are
required for the reasonable protection of the Company and its investments, and
the Employee expressly acknowledges that such restrictions are fair and
reasonable for that purpose. The Employee acknowledges that money damages would
not be an adequate or sufficient remedy for any breach of Sections 5(a) and (b),
and that in the event of a breach or threatened breach of Sections 5(a) and (b),
the Company, in addition to other rights and remedies existing in its favor,
shall be entitled, as a matter of right, to injunctive relief, including
specific performance, from a court of competent jurisdiction in order to
enforce, or prevent any violations of, the provisions of Sections 5(a) and (b).
The terms of this Section 5(g) shall not prevent the Company from pursuing any
other available remedies for any breach or


5

--------------------------------------------------------------------------------





threatened breach hereof, including but not limited to the recovery of damages
from the Employee. If any of the provisions of this Agreement are held to be in
any respect an unreasonable restriction upon Employee then they shall be deemed
to extend only over the maximum period of time, geographic area, and/or range of
activities as to which they may be enforceable. The Employee expressly agrees
that all payments and benefits due the Employee under this Agreement shall be
subject to the Employee’s compliance with the provisions set forth in Sections
5(a) and (b).
(h) Except with respect to any shorter term as expressly provided herein, this
Section 5 shall survive the expiration or earlier termination of Employee’s
relationship with the Company for a period of ten (10) years.
6.     Release. All payments and benefits under this Agreement are conditioned
on the Employee’s executing and not revoking a release of claims against the
Company, which release must be executed, not be revoked and have become
irrevocable within sixty (60) days of the Employee’s termination or resignation
(the “Severance Delay Period”). Such release shall be in the form provided in
Exhibit A hereto, with such modifications as the Company may determine to be
reasonably necessary in its discretion to account for legal requirements
applicable to it from time to time. The Employee shall not be required to
release: (i) any rights the Employee has under this Agreement; (ii) any rights
that Employee has pursuant to any plan, program or agreement subject to the
Employee Retirement Security Act of 1974, as amended (“ERISA”); (iii) any rights
pursuant to any incentive or compensation plans of the Company or its
Affiliates, any equity plan maintained by the Company or any rights pursuant to
any award agreements issued pursuant to any incentive or compensation plan of
the Company or its Affiliates or any equity plan maintained by the Company; (iv)
any rights the Employee and his or her beneficiaries may have to continued
medical coverage under the continuation coverage provisions of the Code, ERISA
or applicable state law; (v) any rights the Employee may have to indemnification
under state or other law or the Certificate of Incorporation or by-laws of the
Company and its affiliated companies, under any indemnification agreement with
the Company or under any insurance policy providing directors’ and officers’
coverage for any lawsuit or claim relating to the period when the Employee was a
director or officer of the Company or any affiliated company; or (vi) any rights
to make disclosures permitted under Section 5(a) above.
7.    Clawback/Forfeiture of Benefits. In addition to the Company’s legal and
equitable remedies (including injunctive relief), if the Company’s Board of
Directors determines (in its sole discretion but acting in good faith) that (i)
the Employee has violated any portions of Section 5, (ii) any of the Company’s
financial statements are required to be restated resulting from fraud
attributable to the Employee, or (iii) any amount of compensation was based upon
financial results later found to be materially inaccurate, then (a) the Company
may recover or refuse to pay any of the compensation or benefits that may be
owed to the Employee under Section 2 of this Agreement, and (b) the Company may
prohibit the Employee from exercising all or any options with respect to stock
of the Company, or may recover all or any portion of the gain realized by the
Employee from (1) such options exercised, (2) the vesting of any equity award
received from the Company or (3) the sale of any equity award received from the
Company, in each case in the twelve (12) month period immediately preceding any
violation of Section 5 or any restatement of financial statements, or in the
periods following the date of any such violation or restatement. In addition,
the Company may pursue any remedies available pursuant to any


6

--------------------------------------------------------------------------------





policy of recoupment of incentive compensation that may be adopted by the
Company’s Board of Directors from time to time. Unless otherwise provided in any
such policy of recoupment, the amount to be recovered shall be equal to the
excess of the amount paid out (on a pre-tax basis) over the amount that would
have been paid out had such financial results or performance metrics been fairly
stated at the time the payout was made. The payment shall be made in such manner
and on such terms and conditions as may be required by the Company. If the
Employee fails to return such compensation promptly, the Employee agrees that
the amount of such compensation may be deducted from any and all other
compensation owed to the Employee by the Company, to the extent permitted by
Section 409A of the Code, if applicable. The Employee acknowledges that the
Company may engage in any legal or equitable action or proceeding in order to
enforce the provisions of this Section 7. The provisions of this Section 7 shall
be modified to the extent, and remain in effect for the period, required by
applicable law, and shall be modified without consent of the Employee to become
consistent with any applicable law, including, without limitation, any rules or
regulations adopted implementing the clawback or recoupment requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any policy
of the Company adopted by its Board of Directors relative to recoupment or
clawback of compensation, whether adopted before or after the date hereof. The
Company shall be entitled, at its election, to set off against the amount of any
such payment any amounts otherwise owed to the Employee by the Company.
8.      Term. This Agreement shall expire on the third anniversary the Effective
Date, unless it is renewed by mutual agreement in writing. If this Agreement
expires without renewal prior to any termination of the Employee’s employment
with the Company and prior to the Employee having given any notice of
prospective termination of employment for Good Reason, then this Agreement shall
be of no further effect, and no benefits shall be payable hereunder. The
expiration of the term of this Agreement shall not affect the validity of its
provisions with respect to any claim for compensation that has accrued prior to
the expiration date.
9.     Miscellaneous. This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto. If, for any reason, any
provision of this Agreement is held invalid, such invalidity shall not affect
any other provision of this Agreement not held so invalid, and each such other
provision shall to the full extent consistent with law continue in force and
effect. This Agreement has been executed and delivered in the State of Rhode
Island, and its validity, interpretation, performance, and enforcement shall be
governed by the laws of said State. This Agreement contains the entire
understanding between the parties hereto and supersedes any and all prior
agreements, oral or written, on the subject matter hereof between the Company
and Employee, but it is not intended to, and does not, limit any prior, present
or future obligations of the Employee with respect to confidentiality, ownership
of intellectual property and/or non-competition which are greater than those set
forth herein. This Agreement shall be binding upon any successor or assign of
the Company.
10.     Section 409A.
(a) It is intended that (i) each payment or installment of payments provided
under this Agreement is a separate “payment” for purposes of Section 409A
(“Section 409A”) of the Code, and (ii) that the payments satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A,
including those provided under Treasury Regulations 1.409A-1(b)(4) (regarding
short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two (2)
year exception) and 1.409A-1(b)(9)(v)


7

--------------------------------------------------------------------------------





(regarding reimbursements and other separation pay). Notwithstanding anything to
the contrary herein, if (i) on the date of the Employee’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)), the
Employee is deemed to be a “specified employee” (as such term is defined under
Treasury Regulation 1.409A-1(i)(1)) of the Company, as determined in accordance
with the Company’s “specified employee” determination procedures, and (ii) any
payments to be provided to the Employee pursuant to this Agreement which
constitute “deferred compensation” for purposes of Section 409A and are or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A if provided at the time
otherwise required under this Agreement, then such payments shall be delayed
until the date that is six (6) months after the date of the Employee’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) or, if sooner, the date of the Employee’s death. Any payments
delayed pursuant to this Section 10 (a) shall be made in a lump sum on the first
day of the seventh month following the Employee’s “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)) or, if sooner, the
date of the Employee’s death.
(b) Notwithstanding any other provision herein to the contrary, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of “deferred compensation” (as such
term is defined in Section 409A and the Treasury Regulations promulgated
thereunder) upon or following a termination of employment unless such
termination is also a “separation from service” from the Company within the
meaning of Section 409A and Section 1.409A-1(h) of the Treasury Regulations and,
for purposes of any such provision of this Agreement, references to a
“separation,” “termination,” “termination of employment” or like terms shall
mean “separation from service.
(c) Notwithstanding any other provision herein to the contrary, in no event
shall any payment under this Agreement that constitutes “deferred compensation”
for purposes of Section 409A and the Treasury Regulations promulgated thereunder
be subject to offset by any other amount unless otherwise permitted by Section
409A of the Code.
(d) Notwithstanding any other provision herein to the contrary, to the extent
that any reimbursement (including expense reimbursements), fringe benefit or
other, similar plan or arrangement in which the Employee participates during the
Employee’s employment with the Company or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A and the Treasury Regulations
promulgated thereunder, then such reimbursements shall be made in accordance
with Treasury Regulations 1.409A-3(i)(1)(iv) including; (i) the amount eligible
for reimbursement or payment under such plan or arrangement in one calendar year
may not affect the amount eligible for reimbursement or payment in any other
calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed or
paid), (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) the right to any reimbursement or in-kind benefit may not be subject to
liquidation or exchange for another benefit.
    


8

--------------------------------------------------------------------------------





(e) For the avoidance of doubt, any payment due under this Agreement within a
period following the Employee’s termination of employment, death, disability or
other event, shall be made on a date during such period as determined by the
Company in its sole discretion.
(f) This Agreement shall be interpreted in accordance with, and the Company and
the Employee will use their best efforts to achieve timely compliance with,
Section 409A and the Treasury Regulations and other interpretive guidance
promulgated thereunder, including without limitation any such regulations or
other guidance that may be issued after the date of this Agreement. By accepting
this Agreement, the Employee hereby agrees and acknowledges that the Company
does not make any representations with respect to the application of Section
409A to any tax, economic or legal consequences of any payments payable to the
Employee hereunder. Further, by the acceptance of this Agreement, the Employee
acknowledges that (i) the Employee has obtained independent tax advice regarding
the application of Section 409A to the payments due to the Employee hereunder,
(ii) the Employee retains full responsibility for the potential application of
Section 409A to the tax and legal consequences of payments payable to the
Employee hereunder and (iii) the Company shall not indemnify or otherwise
compensate the Employee for any violation of Section 409A that may occur in
connection with this Agreement. The parties agree to cooperate in good faith to
amend such documents and to take such actions as may be necessary or appropriate
to comply with Section 409A of the Code.
(Next Page is Signature Page)


9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement, intending
the Agreement to become binding and effective as of the date and year first
written above.
 
                            
UNITED NATURAL FOODS, INC.
 
By:
 
Steven L. Spinner
 
 
Title: Chief Executive Officer
 
By:
 
Jill E. Sutton
 
 
Title: Chief Legal Officer, General Counsel, and
Corporate Secretary
 
 
EMPLOYEE
 
By:
 
John Doe







10

--------------------------------------------------------------------------------





Severance Agreement
EXHIBIT A
FORM OF WAIVER AND RELEASE AGREEMENT
In consideration for the benefits to be provided to me under the terms of the
Severance Agreement by and between United Natural Foods, Inc. (the “Company”)
and me, effective October 22, 2018 (the “Agreement”), I hereby acknowledge,
understand and agree under this Waiver and Release Agreement (the “Release”) to
the following:
1.    General Release. In consideration of the foregoing, including, without
limitation, payment to me of the determined amounts under the Agreement, I
unconditionally release the Company and all of its partners, affiliates,
parents, predecessors, successors and assigns, and their respective officers,
directors, trustees, employees, agents, administrators, representatives,
attorneys, insurers or fiduciaries, past, present or future (collectively, the
“Released Parties”) from any and all administrative claims, actions, suits,
debts, demands, damages, claims, judgments, or liabilities of any nature,
including costs and attorneys’ fees, whether known or unknown, including, but
not limited to, all claims arising out of my employment with or separation from
the Company and (by way of example only) any claims for bonus, severance, or
other benefits apart from the benefits set forth in the Agreement; claims for
breach of contract, wrongful discharge, tort claims (e.g., infliction of
emotional distress, defamation, negligence, privacy, fraud, misrepresentation);
claims under federal, state and local wage and hour laws and wage payment laws;
claims for reimbursements; claims for commissions; or claims under the
following, in each case, as amended: 1) Title VII of the Civil Rights Act of
1964 (race, color, religion, sex and national origin discrimination); 2) 42
U.S.C. § 1981 (discrimination); 3) the Equal Pay Act of 1963, 29 U.S.C. § 206(d)
(1) (equal pay); 4) Executive Order 11246 (race, color, religion, sex and
national origin discrimination); 5) Age Discrimination in Employment Act and
Executive Order 11,141 (age discrimination); (6) the Americans with Disabilities
Act of 1990 (“ADA”), 42 U.S.C. § 12101, et seq.; 7) the Family and Medical Leave
Act; 8) the Immigration Reform and Control Act; 9) the Sarbanes-Oxley Act; 10)
the Dodd-Frank Wall Street and Consumer Protection Act; 11) the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.; 12) the
Vietnam Era Veterans Readjustment Assistance Act; 13) §§ 503-504 of the
Rehabilitation Act of 1973 (handicap discrimination); and 14) [applicable state
employment laws] and all other state, federal, or local laws, statutes,
regulations, common laws or claims at equity, relating to conduct or events
occurring prior to the date of this Release.
2.    General Release Exclusions. This Release shall not extend to or include
the following: (a) any rights or obligations under applicable law which cannot
be waived or released pursuant to an agreement, such as the right to file a
charge with or participate in an investigation by a government agency such as
the Equal Employment Opportunity Commission (although I waive any right to
monetary recovery should any agency pursue any claims on my behalf, except that
I may receive money properly awarded by the U.S. Securities and Exchange
Commission as a securities whistleblower incentive); (b) any rights or claims
that arise after the date of this Release; (c) any rights I have under this
Agreement; (d) any rights I have pursuant to any plan, program or agreement
subject to the Employee Retirement Security Act of 1974, as amended (“ERISA”);
(e) any rights pursuant to any incentive or compensation plans of the Company or
its affiliates, any equity plan maintained by the Company or any rights pursuant
to any


11

--------------------------------------------------------------------------------





award agreements issued pursuant to any incentive or compensation plan of the
Company or any equity plan maintained by the Company; (f) any rights I or my
beneficiaries may have to continued medical coverage under the continuation
coverage provisions of the Code, ERISA or applicable state law; (v) any rights I
may have to indemnification under state or other law or the Certificate of
Incorporation or by-laws of the Company and its affiliated companies, under any
indemnification agreement with the Company or under any insurance policy
providing directors’ and officers’ coverage for any lawsuit or claim relating to
the period when I was a director or officer of the Company or any affiliated
company; or (vi) any rights to make disclosures permitted under Section 5(a) of
the Agreement. I represent and warrant that, as of the Effective Date (as
defined below) of this Release, I have not assigned or transferred any claims of
any nature that I would otherwise have against the Company, its successors or
assigns. I further agree to waive my rights under any other statute or
regulation, state or federal, which provides that a general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known to him must have
materially affected his settlement with the debtor.
3.    Intent of Release; Covenant Not to Sue. I intend this Release to be
binding on my successors, and I specifically agree not to file or continue any
claim in respect of matters covered by this Release. I further agree never to
institute any suit, complaint, proceeding, grievance or action of any kind at
law, in equity, or otherwise in any court of the United States or in any state,
or in any administrative agency of the United States or any state, county or
municipality, or before any other tribunal, public or private, against the
Company arising from or relating to my employment with or my termination of
employment from the Company and/or any other occurrences to the date of this
Release, other than a claim challenging the validity of this Release under the
ADEA.
4.    Whistleblowing. I agree that (i) no one interfered with my ability to
report within the Company possible violations of any law, and (ii) it was the
Company’s policy throughout my period of employment to encourage such reporting.
5.    Acknowledgments. I further acknowledge and agree that:
(A) My waiver of rights under this Release is knowing and voluntary and in
compliance with the Older Workers Benefit Protection Act of 1990 (“OWBPA”);
(B) I understand the terms of this Release;
(C) The consideration offered by the Company under the Agreement in exchange for
the signing of this Release represents consideration over and above that to
which I would otherwise be entitled, and that the consideration would not have
been provided had I not agreed to sign this Release and do not sign this
Release;
(D) The Company is hereby advising me in writing to consult with an attorney
prior to executing this Release;
(E) The Company is giving me a period of twenty-one (21) days within which to
consider this Release;


12

--------------------------------------------------------------------------------





(F) Following my execution of this Release, I have seven (7) days in which to
revoke this Release by written notice. An attempted revocation not actually
received by the Company prior to the revocation deadline will not be effective;
(G) This entire Release shall be void and of no force and effect if I choose to
so revoke, and if I choose not to so revoke this Release shall then become
effective and enforceable.
This Section does not waive rights or claims that may arise under the ADEA after
the date I sign this Release. To the extent barred by the OWBPA, the covenant
not to sue contained in Section 3 does not apply to claims under the ADEA that
challenge the validity of this Release.
To revoke this Release, I must send a written statement of revocation to:
United Natural Foods, Inc.
313 Iron Horse Way
Providence, Rhode Island 02908
Attn: General Counsel
The revocation must be received no later than 5:00 p.m. on the seventh day
following my execution of this Release. If I do not revoke, the eighth day
following my acceptance will be the “Effective Date” of this Release.
I acknowledge that I remain bound by, and reaffirm my intention to comply with,
continuing obligations under any agreements between myself and the Company, as
presently in effect, including, but not limited to, my post-employment
obligations set forth in the Agreement.
BY SIGNING THIS RELEASE, I ACKNOWLEDGE THAT: I HAVE READ THIS RELEASE AND
UNDERSTAND ITS TERMS; I HAVE HAD THE OPPORTUNITY TO REVIEW THIS RELEASE WITH
LEGAL OR OTHER PERSONAL ADVISORS OF MY OWN CHOICE; I UNDERSTAND THAT BY SIGNING
THIS RELEASE I AM RELEASING THE RELEASED PARTIES OF ALL CLAIMS AGAINST THEM; I
HAVE BEEN GIVEN TWENTY-ONE DAYS TO CONSIDER THE TERMS AND EFFECT OF THIS RELEASE
AND I VOLUNTARILY AGREE TO ITS TERMS.


SIGNED this _______ day of ________, 20___.






13